Felton, Chief Judge.
1. The judgment of this court reversing the trial court has been reversed by the Supreme Court of Georgia on certiorari in Hard v. Housing Authority of the City of Atlanta, 219 Ga. 74 (132 SE2d 25). In compliance with the direction of the Supreme Court the judgment of the trial court is affirmed on the question considered and decided by the Supreme Court.
2. It becomes necessary to decide another question originally raised in this court by the Housing Authority’s appeal (106 Ga. App. 854, 128 SE2d 533), which it was not necessary to decide in view of our former ruling in the case. The Authority complained that the court restricted its right of cross examination of a witness who had testified concerning the value of the condemned property. The kernel of the complaint was that the sale price of the condemned tract of land after the taking was relevant as to its value as of the time of the taking under the condemnation proceedings. The court ruled that such evidence was inadmissible. Whether or not the trial court was right in this ruling, the ruling was not harmful to *112the Authority because the witness swore that he did not know what the condemnee’s land sold for after it was taken by the Authority.
Decided June 26, 1963.
King <fc Spalding, Charles L. Gowen, David H. Gambrell, John Izard, Joseph R. White, Jr., Charles II. Kirbo, for plaintiff in error.
Hurt, Baird & Peek, J. Corbett Peek, Jr., William M. Pate, Eugene Gunby, contra.
Heyman, Abram, Young, Hicks & Maloof, John H. Hicks, amici curiae.
Under the direction of the Supreme Court and under our authority to adjudicate the additional question not heretofore passed on the judgment of the trial court denying the Housing Authority’s motion for a new trial is

Affirmed.


Bell and Hall, JJ., concur.